Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 1 of 22 Page ID #:26




                    EXHIBIT B
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 2 of 22 Page ID #:27




                                            May 25, 2021

  SENT VIA CERTIFIED MAIL
  GENERAL COUNSEL
  Edgewell Personal Care Brands, LLC
  6 Research Drive
  Shelton , CT, 06484-6228

         Re: Beth Bowen v. Energizer Holdings, Inc., et al.
  Dear Sir or Madam:
          Our law firm represents Beth Bowen, individually, and all other consumers similarly
  situated in an action against Energizer Holdings, Inc., Edgewell Personal Care Company,
  Edgewell Personal Care Brands, LLC, Edgewell Personal Care, LLC, Playtex Products, Inc., and
  Sun Pharmaceuticals, LLC (collectively “Defendants”), arising out of, among other conduct,
  misrepresentation, either express or implied, by Defendants by failing to divulge to consumers
  that various Banana Boat sunscreen products 1 contain benzene, a known human carcinogen.
          These claims are based on recent disclosures and information made available by Valisure
  LLC and ValisureRX LLC (“Valisure”), an analytical pharmacy, who performed tests on
  numerous lots of Defendants’ Products and found that these Products contained benzene. As a
  result of its findings, Valisure has filed a cititzen petition with the Food and Drug
  Administration.
          Ms. Bowen and others similarly situated purchased the Products in the Banana Boat
  collection unaware that the Products may be adulterated with benzene. Ms. Bowen and others
  similarly situated would not have purchased the Products had they known they might be
  adulterated with benzene. The full claims, including facts and circumstances surrounding these



  1
   These products include: Deep Tanning Dry Oil Clear Sunscreen Spray SPF 4, Kids Max Protect
  & Play Sunscreen C-Spray SPF 100, Kids Mineral Based Sunscreen Lotion SPF 50+, Kids Sport
  Sunscreen Lotion Spray SPF 50, Protective Dry Oil Clear Sunscreen Spray with Coconut Oil
  FPS 15, Simply Protect Kids Sunscreen Spray SPF 50+, Simply Protect Sensitive Mineral
  Enriched Sunscreen Lotion Spray SPF 50, Ultra Defense Ultra Mist Clear Sunscreen Spray SPF
  100, Ultra Sport Clear Sunscreen Spray SPF 100, Ultra Sport Sunscreen Lotion SPF 100, Ultra
  Sport Clear Sunscreen Spray SPF 30, Ultra Sport Clear Sunscreen Spray SPF 50 (collectively
  “Products”). Plaintiffs reserve the right to include other products upon completion of discovery.
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 3 of 22 Page ID #:28



  claims, are detailed in the Class Action Complaint, a copy of which is enclosed and incorporated
  by this reference.
          Defendants’ labeling of the ingredients contained in the Products are false and misleading
  and constitute unfair methods of competition and unlawful, unfair, and fraudulent acts or
  practices. The Products’ labeling does not identify benzene as an ingredient (active or inactive),
  even though benzene was found by Valisure to be present in several lots of such Products.
  Defendants’ also advertise their Products’ ingredients as safe and effective, which is false. These
  false labeling claims were made by Defendants either intentionally or recklessly. Failing to list
  benzene as an ingredient in the Products does not assist consumers; it simply misleads them. And
  worse, it potentially endangers consumers’ health and safety by unnecessarily exposing them to a
  known human carcinogen.
         Defendants’ failure to list benzene as an ingredient in the Products violates California
  Civil Code § 1770(a), under the following subdivisions:
         (5)     by representing that the Products have characteristics, uses and/or benefits which
                 they do not;
         (7)     by representing that the Contaminated Sunscreens were of a particular standard,
                 quality, or grade which they are not;
         (9)     by advertising the Contaminated Sunscreens with intent not to sell them as
                 advertised; and
         (16)    by representing that the Contaminated Sunscreens have been supplied in
                 accordance with previous representations when they have not.
  California Civil Code section §1770(a)(5)-(16).
         Defendants’ claims also constitute violations of California Business and Professions
  Code § 17200, et seq. and California Civil Code § 1750 et seq.

           While the Class Action Complaint constitutes sufficient notice of the claims asserted,
  pursuant to California Civil Code § 1782, we hereby demand on behalf of our client and all
  others similarly situated that Defendants immediately correct and rectify this violation of
  California Civil Code § 1770 by ceasing the misleading marketing campaign and ceasing
  dissemination of false and misleading information described in the enclosed Class Action
  Complaint. In addition, Ms. Bowen demands that Defendants offer to refund the purchase price
  to all consumer purchasers of these Products, plus reimbursement for interest, costs, and fees.

          Plaintiff will, after 30 days from your receipt of this letter, amend the Class Action
  Complaint without leave of court, as permitted by California Civil Code § 1782, to include
  claims for actual damages if a full and adequate response to this letter is not received. These
  damage claims would include those already asserted in the enclosed Class Action Complaint as
  well as claims under the Consumers Legal Remedies Act. Thus, to avoid the assertion of
  additional claims, it is in the interest of all parties concerned that Defendants address these
  violations immediately.
                                                    2
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 4 of 22 Page ID #:29




         Defendants must undertake all of the following actions to satisfy the requirements of
  California Civil Code § 1782(c):

         1. Identify or make a reasonable attempt to identify purchasers of the subject Products
            identified in footnote 1 herein;

         2. Notify all such purchasers so identified that upon their request, Defendants will offer
            an appropriate remedy for their wrongful conduct, which will include a full refund of
            the purchase price paid for such Products, plus interest, costs and fees;

         3. Undertake (or promise to undertake within a reasonable time if it cannot be done
            immediately) the actions described above for all the Product purchasers who so
            request; and

         4. Cease from continuing to expressly or impliedly represent to consumers that these
            Products are “safe” when there is no reasonable basis for so claiming given that the
            Products may contain a known human carcinogen, as more fully described in the
            enclosed Class Action Complaint.

         We await your response.

                                              Regards,



                                              R. Jason Richards

  RJR:cgd
  Enclosures
  cc:    Edgewell Personal Care Company
         Edgewell Personal Care Brands, LLC
         Edgewell Personal Care, LLC
         Playtex Products, LLC
         Sun Pharmaceuticals, LLC




                                                  3
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 5 of 22 Page ID #:30




                                            May 25, 2021

  SENT VIA CERTIFIED MAIL
  GENERAL COUNSEL
  Edgewell Personal Care Company
  6 Research Drive
  Shelton, CT 06484


         Re: Beth Bowen v. Energizer Holdings, Inc., et al.
  Dear Sir or Madam:
          Our law firm represents Beth Bowen, individually, and all other consumers similarly
  situated in an action against Energizer Holdings, Inc., Edgewell Personal Care Company,
  Edgewell Personal Care Brands, LLC, Edgewell Personal Care, LLC, Playtex Products, Inc., and
  Sun Pharmaceuticals, LLC (collectively “Defendants”), arising out of, among other conduct,
  misrepresentation, either express or implied, by Defendants by failing to divulge to consumers
  that various Banana Boat sunscreen products 1 contain benzene, a known human carcinogen.
          These claims are based on recent disclosures and information made available by Valisure
  LLC and ValisureRX LLC (“Valisure”), an analytical pharmacy, who performed tests on
  numerous lots of Defendants’ Products and found that these Products contained benzene. As a
  result of its findings, Valisure has filed a cititzen petition with the Food and Drug
  Administration.
          Ms. Bowen and others similarly situated purchased the Products in the Banana Boat
  collection unaware that the Products may be adulterated with benzene. Ms. Bowen and others
  similarly situated would not have purchased the Products had they known they might be
  adulterated with benzene. The full claims, including facts and circumstances surrounding these



  1
   These products include: Deep Tanning Dry Oil Clear Sunscreen Spray SPF 4, Kids Max Protect
  & Play Sunscreen C-Spray SPF 100, Kids Mineral Based Sunscreen Lotion SPF 50+, Kids Sport
  Sunscreen Lotion Spray SPF 50, Protective Dry Oil Clear Sunscreen Spray with Coconut Oil
  FPS 15, Simply Protect Kids Sunscreen Spray SPF 50+, Simply Protect Sensitive Mineral
  Enriched Sunscreen Lotion Spray SPF 50, Ultra Defense Ultra Mist Clear Sunscreen Spray SPF
  100, Ultra Sport Clear Sunscreen Spray SPF 100, Ultra Sport Sunscreen Lotion SPF 100, Ultra
  Sport Clear Sunscreen Spray SPF 30, Ultra Sport Clear Sunscreen Spray SPF 50 (collectively
  “Products”). Plaintiffs reserve the right to include other products upon completion of discovery.
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 6 of 22 Page ID #:31



  claims, are detailed in the Class Action Complaint, a copy of which is enclosed and incorporated
  by this reference.
          Defendants’ labeling of the ingredients contained in the Products are false and misleading
  and constitute unfair methods of competition and unlawful, unfair, and fraudulent acts or
  practices. The Products’ labeling does not identify benzene as an ingredient (active or inactive),
  even though benzene was found by Valisure to be present in several lots of such Products.
  Defendants’ also advertise their Products’ ingredients as safe and effective, which is false. These
  false labeling claims were made by Defendants either intentionally or recklessly. Failing to list
  benzene as an ingredient in the Products does not assist consumers; it simply misleads them. And
  worse, it potentially endangers consumers’ health and safety by unnecessarily exposing them to a
  known human carcinogen.
         Defendants’ failure to list benzene as an ingredient in the Products violates California
  Civil Code § 1770(a), under the following subdivisions:
         (5)     by representing that the Products have characteristics, uses and/or benefits which
                 they do not;
         (7)     by representing that the Contaminated Sunscreens were of a particular standard,
                 quality, or grade which they are not;
         (9)     by advertising the Contaminated Sunscreens with intent not to sell them as
                 advertised; and
         (16)    by representing that the Contaminated Sunscreens have been supplied in
                 accordance with previous representations when they have not.
  California Civil Code section §1770(a)(5)-(16).
         Defendants’ claims also constitute violations of California Business and Professions
  Code § 17200, et seq. and California Civil Code § 1750 et seq.

           While the Class Action Complaint constitutes sufficient notice of the claims asserted,
  pursuant to California Civil Code § 1782, we hereby demand on behalf of our client and all
  others similarly situated that Defendants immediately correct and rectify this violation of
  California Civil Code § 1770 by ceasing the misleading marketing campaign and ceasing
  dissemination of false and misleading information described in the enclosed Class Action
  Complaint. In addition, Ms. Bowen demands that Defendants offer to refund the purchase price
  to all consumer purchasers of these Products, plus reimbursement for interest, costs, and fees.

          Plaintiff will, after 30 days from your receipt of this letter, amend the Class Action
  Complaint without leave of court, as permitted by California Civil Code § 1782, to include
  claims for actual damages if a full and adequate response to this letter is not received. These
  damage claims would include those already asserted in the enclosed Class Action Complaint as
  well as claims under the Consumers Legal Remedies Act. Thus, to avoid the assertion of
  additional claims, it is in the interest of all parties concerned that Defendants address these
  violations immediately.
                                                    2
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 7 of 22 Page ID #:32




         Defendants must undertake all of the following actions to satisfy the requirements of
  California Civil Code § 1782(c):

         1. Identify or make a reasonable attempt to identify purchasers of the subject Products
            identified in footnote 1 herein;

         2. Notify all such purchasers so identified that upon their request, Defendants will offer
            an appropriate remedy for their wrongful conduct, which will include a full refund of
            the purchase price paid for such Products, plus interest, costs and fees;

         3. Undertake (or promise to undertake within a reasonable time if it cannot be done
            immediately) the actions described above for all the Product purchasers who so
            request; and

         4. Cease from continuing to expressly or impliedly represent to consumers that these
            Products are “safe” when there is no reasonable basis for so claiming given that the
            Products may contain a known human carcinogen, as more fully described in the
            enclosed Class Action Complaint.

         We await your response.

                                              Regards,



                                              R. Jason Richards

  RJR:cgd
  Enclosures
  cc:    Edgewell Personal Care Company
         Edgewell Personal Care Brands, LLC
         Edgewell Personal Care, LLC
         Playtex Products, LLC
         Sun Pharmaceuticals, LLC




                                                  3
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 8 of 22 Page ID #:33




                                            May 25, 2021

  SENT VIA CERTIFIED MAIL
  GENERAL COUNSEL
  Edgewell Personal Care, LLC
  1350 Timberlake Manor Pkwy., Ste. 300
  Chesterfield, MO 63017-6042


         Re: Beth Bowen v. Energizer Holdings, Inc., et al.
  Dear Sir or Madam:
          Our law firm represents Beth Bowen, individually, and all other consumers similarly
  situated in an action against Energizer Holdings, Inc., Edgewell Personal Care Company,
  Edgewell Personal Care Brands, LLC, Edgewell Personal Care, LLC, Playtex Products, Inc., and
  Sun Pharmaceuticals, LLC (collectively “Defendants”), arising out of, among other conduct,
  misrepresentation, either express or implied, by Defendants by failing to divulge to consumers
  that various Banana Boat sunscreen products 1 contain benzene, a known human carcinogen.
          These claims are based on recent disclosures and information made available by Valisure
  LLC and ValisureRX LLC (“Valisure”), an analytical pharmacy, who performed tests on
  numerous lots of Defendants’ Products and found that these Products contained benzene. As a
  result of its findings, Valisure has filed a cititzen petition with the Food and Drug
  Administration.
          Ms. Bowen and others similarly situated purchased the Products in the Banana Boat
  collection unaware that the Products may be adulterated with benzene. Ms. Bowen and others
  similarly situated would not have purchased the Products had they known they might be
  adulterated with benzene. The full claims, including facts and circumstances surrounding these


  1
   These products include: Deep Tanning Dry Oil Clear Sunscreen Spray SPF 4, Kids Max Protect
  & Play Sunscreen C-Spray SPF 100, Kids Mineral Based Sunscreen Lotion SPF 50+, Kids Sport
  Sunscreen Lotion Spray SPF 50, Protective Dry Oil Clear Sunscreen Spray with Coconut Oil
  FPS 15, Simply Protect Kids Sunscreen Spray SPF 50+, Simply Protect Sensitive Mineral
  Enriched Sunscreen Lotion Spray SPF 50, Ultra Defense Ultra Mist Clear Sunscreen Spray SPF
  100, Ultra Sport Clear Sunscreen Spray SPF 100, Ultra Sport Sunscreen Lotion SPF 100, Ultra
  Sport Clear Sunscreen Spray SPF 30, Ultra Sport Clear Sunscreen Spray SPF 50 (collectively
  “Products”). Plaintiffs reserve the right to include other products upon completion of discovery.
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 9 of 22 Page ID #:34



  claims, are detailed in the Class Action Complaint, a copy of which is enclosed and incorporated
  by this reference.
          Defendants’ labeling of the ingredients contained in the Products are false and misleading
  and constitute unfair methods of competition and unlawful, unfair, and fraudulent acts or
  practices. The Products’ labeling does not identify benzene as an ingredient (active or inactive),
  even though benzene was found by Valisure to be present in several lots of such Products.
  Defendants’ also advertise their Products’ ingredients as safe and effective, which is false. These
  false labeling claims were made by Defendants either intentionally or recklessly. Failing to list
  benzene as an ingredient in the Products does not assist consumers; it simply misleads them. And
  worse, it potentially endangers consumers’ health and safety by unnecessarily exposing them to a
  known human carcinogen.
         Defendants’ failure to list benzene as an ingredient in the Products violates California
  Civil Code § 1770(a), under the following subdivisions:
         (5)     by representing that the Products have characteristics, uses and/or benefits which
                 they do not;
         (7)     by representing that the Contaminated Sunscreens were of a particular standard,
                 quality, or grade which they are not;
         (9)     by advertising the Contaminated Sunscreens with intent not to sell them as
                 advertised; and
         (16)    by representing that the Contaminated Sunscreens have been supplied in
                 accordance with previous representations when they have not.
  California Civil Code section §1770(a)(5)-(16).
         Defendants’ claims also constitute violations of California Business and Professions
  Code § 17200, et seq. and California Civil Code § 1750 et seq.

           While the Class Action Complaint constitutes sufficient notice of the claims asserted,
  pursuant to California Civil Code § 1782, we hereby demand on behalf of our client and all
  others similarly situated that Defendants immediately correct and rectify this violation of
  California Civil Code § 1770 by ceasing the misleading marketing campaign and ceasing
  dissemination of false and misleading information described in the enclosed Class Action
  Complaint. In addition, Ms. Bowen demands that Defendants offer to refund the purchase price
  to all consumer purchasers of these Products, plus reimbursement for interest, costs, and fees.

          Plaintiff will, after 30 days from your receipt of this letter, amend the Class Action
  Complaint without leave of court, as permitted by California Civil Code § 1782, to include
  claims for actual damages if a full and adequate response to this letter is not received. These
  damage claims would include those already asserted in the enclosed Class Action Complaint as
  well as claims under the Consumers Legal Remedies Act. Thus, to avoid the assertion of
  additional claims, it is in the interest of all parties concerned that Defendants address these
  violations immediately.
                                                    2
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 10 of 22 Page ID #:35




          Defendants must undertake all of the following actions to satisfy the requirements of
   California Civil Code § 1782(c):

          1. Identify or make a reasonable attempt to identify purchasers of the subject Products
             identified in footnote 1 herein;

          2. Notify all such purchasers so identified that upon their request, Defendants will offer
             an appropriate remedy for their wrongful conduct, which will include a full refund of
             the purchase price paid for such Products, plus interest, costs and fees;

          3. Undertake (or promise to undertake within a reasonable time if it cannot be done
             immediately) the actions described above for all the Product purchasers who so
             request; and

          4. Cease from continuing to expressly or impliedly represent to consumers that these
             Products are “safe” when there is no reasonable basis for so claiming given that the
             Products may contain a known human carcinogen, as more fully described in the
             enclosed Class Action Complaint.

          We await your response.

                                               Regards,



                                               R. Jason Richards

   RJR:cgd
   Enclosures
   cc:    Edgewell Personal Care Company
          Edgewell Personal Care Brands, LLC
          Edgewell Personal Care, LLC
          Playtex Products, LLC
          Sun Pharmaceuticals, LLC




                                                   3
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 11 of 22 Page ID #:36




                                             May 25, 2021

   SENT VIA CERTIFIED MAIL
   GENERAL COUNSEL
   Edgewell Personal Care, LLC
   1350 Timberlake Manor Pkwy., Ste. 300
   Chesterfield, MO 63017-6042


          Re: Beth Bowen v. Energizer Holdings, Inc., et al.
   Dear Sir or Madam:
           Our law firm represents Beth Bowen, individually, and all other consumers similarly
   situated in an action against Energizer Holdings, Inc., Edgewell Personal Care Company,
   Edgewell Personal Care Brands, LLC, Edgewell Personal Care, LLC, Playtex Products, Inc., and
   Sun Pharmaceuticals, LLC (collectively “Defendants”), arising out of, among other conduct,
   misrepresentation, either express or implied, by Defendants by failing to divulge to consumers
   that various Banana Boat sunscreen products 1 contain benzene, a known human carcinogen.
           These claims are based on recent disclosures and information made available by Valisure
   LLC and ValisureRX LLC (“Valisure”), an analytical pharmacy, who performed tests on
   numerous lots of Defendants’ Products and found that these Products contained benzene. As a
   result of its findings, Valisure has filed a cititzen petition with the Food and Drug
   Administration.
           Ms. Bowen and others similarly situated purchased the Products in the Banana Boat
   collection unaware that the Products may be adulterated with benzene. Ms. Bowen and others
   similarly situated would not have purchased the Products had they known they might be
   adulterated with benzene. The full claims, including facts and circumstances surrounding these


   1
    These products include: Deep Tanning Dry Oil Clear Sunscreen Spray SPF 4, Kids Max Protect
   & Play Sunscreen C-Spray SPF 100, Kids Mineral Based Sunscreen Lotion SPF 50+, Kids Sport
   Sunscreen Lotion Spray SPF 50, Protective Dry Oil Clear Sunscreen Spray with Coconut Oil
   FPS 15, Simply Protect Kids Sunscreen Spray SPF 50+, Simply Protect Sensitive Mineral
   Enriched Sunscreen Lotion Spray SPF 50, Ultra Defense Ultra Mist Clear Sunscreen Spray SPF
   100, Ultra Sport Clear Sunscreen Spray SPF 100, Ultra Sport Sunscreen Lotion SPF 100, Ultra
   Sport Clear Sunscreen Spray SPF 30, Ultra Sport Clear Sunscreen Spray SPF 50 (collectively
   “Products”). Plaintiffs reserve the right to include other products upon completion of discovery.
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 12 of 22 Page ID #:37



   claims, are detailed in the Class Action Complaint, a copy of which is enclosed and incorporated
   by this reference.
           Defendants’ labeling of the ingredients contained in the Products are false and misleading
   and constitute unfair methods of competition and unlawful, unfair, and fraudulent acts or
   practices. The Products’ labeling does not identify benzene as an ingredient (active or inactive),
   even though benzene was found by Valisure to be present in several lots of such Products.
   Defendants’ also advertise their Products’ ingredients as safe and effective, which is false. These
   false labeling claims were made by Defendants either intentionally or recklessly. Failing to list
   benzene as an ingredient in the Products does not assist consumers; it simply misleads them. And
   worse, it potentially endangers consumers’ health and safety by unnecessarily exposing them to a
   known human carcinogen.
          Defendants’ failure to list benzene as an ingredient in the Products violates California
   Civil Code § 1770(a), under the following subdivisions:
          (5)     by representing that the Products have characteristics, uses and/or benefits which
                  they do not;
          (7)     by representing that the Contaminated Sunscreens were of a particular standard,
                  quality, or grade which they are not;
          (9)     by advertising the Contaminated Sunscreens with intent not to sell them as
                  advertised; and
          (16)    by representing that the Contaminated Sunscreens have been supplied in
                  accordance with previous representations when they have not.
   California Civil Code section §1770(a)(5)-(16).
          Defendants’ claims also constitute violations of California Business and Professions
   Code § 17200, et seq. and California Civil Code § 1750 et seq.

            While the Class Action Complaint constitutes sufficient notice of the claims asserted,
   pursuant to California Civil Code § 1782, we hereby demand on behalf of our client and all
   others similarly situated that Defendants immediately correct and rectify this violation of
   California Civil Code § 1770 by ceasing the misleading marketing campaign and ceasing
   dissemination of false and misleading information described in the enclosed Class Action
   Complaint. In addition, Ms. Bowen demands that Defendants offer to refund the purchase price
   to all consumer purchasers of these Products, plus reimbursement for interest, costs, and fees.

           Plaintiff will, after 30 days from your receipt of this letter, amend the Class Action
   Complaint without leave of court, as permitted by California Civil Code § 1782, to include
   claims for actual damages if a full and adequate response to this letter is not received. These
   damage claims would include those already asserted in the enclosed Class Action Complaint as
   well as claims under the Consumers Legal Remedies Act. Thus, to avoid the assertion of
   additional claims, it is in the interest of all parties concerned that Defendants address these
   violations immediately.
                                                     2
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 13 of 22 Page ID #:38




          Defendants must undertake all of the following actions to satisfy the requirements of
   California Civil Code § 1782(c):

          1. Identify or make a reasonable attempt to identify purchasers of the subject Products
             identified in footnote 1 herein;

          2. Notify all such purchasers so identified that upon their request, Defendants will offer
             an appropriate remedy for their wrongful conduct, which will include a full refund of
             the purchase price paid for such Products, plus interest, costs and fees;

          3. Undertake (or promise to undertake within a reasonable time if it cannot be done
             immediately) the actions described above for all the Product purchasers who so
             request; and

          4. Cease from continuing to expressly or impliedly represent to consumers that these
             Products are “safe” when there is no reasonable basis for so claiming given that the
             Products may contain a known human carcinogen, as more fully described in the
             enclosed Class Action Complaint.

          We await your response.

                                               Regards,



                                               R. Jason Richards

   RJR:cgd
   Enclosures
   cc:    Edgewell Personal Care Company
          Edgewell Personal Care Brands, LLC
          Edgewell Personal Care, LLC
          Playtex Products, LLC
          Sun Pharmaceuticals, LLC




                                                   3
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 14 of 22 Page ID #:39




                                             May 25, 2021

   SENT VIA CERTIFIED MAIL
   GENERAL COUNSEL
   Energizer Holdings, Inc.
   533 Maryville University Drive
   St. Louis, Missouri 63141


          Re: Beth Bowen v. Energizer Holdings, Inc., et al.
   Dear Sir or Madam:
           Our law firm represents Beth Bowen, individually, and all other consumers similarly
   situated in an action against Energizer Holdings, Inc., Edgewell Personal Care Company,
   Edgewell Personal Care Brands, LLC, Edgewell Personal Care, LLC, Playtex Products, Inc., and
   Sun Pharmaceuticals, LLC (collectively “Defendants”), arising out of, among other conduct,
   misrepresentation, either express or implied, by Defendants by failing to divulge to consumers
   that various Banana Boat sunscreen products 1 contain benzene, a known human carcinogen.
           These claims are based on recent disclosures and information made available by Valisure
   LLC and ValisureRX LLC (“Valisure”), an analytical pharmacy, who performed tests on
   numerous lots of Defendants’ Products and found that these Products contained benzene. As a
   result of its findings, Valisure has filed a cititzen petition with the Food and Drug
   Administration.
           Ms. Bowen and others similarly situated purchased the Products in the Banana Boat
   collection unaware that the Products may be adulterated with benzene. Ms. Bowen and others
   similarly situated would not have purchased the Products had they known they might be
   adulterated with benzene. The full claims, including facts and circumstances surrounding these



   1
    These products include: Deep Tanning Dry Oil Clear Sunscreen Spray SPF 4, Kids Max Protect
   & Play Sunscreen C-Spray SPF 100, Kids Mineral Based Sunscreen Lotion SPF 50+, Kids Sport
   Sunscreen Lotion Spray SPF 50, Protective Dry Oil Clear Sunscreen Spray with Coconut Oil
   FPS 15, Simply Protect Kids Sunscreen Spray SPF 50+, Simply Protect Sensitive Mineral
   Enriched Sunscreen Lotion Spray SPF 50, Ultra Defense Ultra Mist Clear Sunscreen Spray SPF
   100, Ultra Sport Clear Sunscreen Spray SPF 100, Ultra Sport Sunscreen Lotion SPF 100, Ultra
   Sport Clear Sunscreen Spray SPF 30, Ultra Sport Clear Sunscreen Spray SPF 50 (collectively
   “Products”). Plaintiffs reserve the right to include other products upon completion of discovery.
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 15 of 22 Page ID #:40



   claims, are detailed in the Class Action Complaint, a copy of which is enclosed and incorporated
   by this reference.
           Defendants’ labeling of the ingredients contained in the Products are false and misleading
   and constitute unfair methods of competition and unlawful, unfair, and fraudulent acts or
   practices. The Products’ labeling does not identify benzene as an ingredient (active or inactive),
   even though benzene was found by Valisure to be present in several lots of such Products.
   Defendants’ also advertise their Products’ ingredients as safe and effective, which is false. These
   false labeling claims were made by Defendants either intentionally or recklessly. Failing to list
   benzene as an ingredient in the Products does not assist consumers; it simply misleads them. And
   worse, it potentially endangers consumers’ health and safety by unnecessarily exposing them to a
   known human carcinogen.
          Defendants’ failure to list benzene as an ingredient in the Products violates California
   Civil Code § 1770(a), under the following subdivisions:
          (5)     by representing that the Products have characteristics, uses and/or benefits which
                  they do not;
          (7)     by representing that the Contaminated Sunscreens were of a particular standard,
                  quality, or grade which they are not;
          (9)     by advertising the Contaminated Sunscreens with intent not to sell them as
                  advertised; and
          (16)    by representing that the Contaminated Sunscreens have been supplied in
                  accordance with previous representations when they have not.
   California Civil Code section §1770(a)(5)-(16).
          Defendants’ claims also constitute violations of California Business and Professions
   Code § 17200, et seq. and California Civil Code § 1750 et seq.

            While the Class Action Complaint constitutes sufficient notice of the claims asserted,
   pursuant to California Civil Code § 1782, we hereby demand on behalf of our client and all
   others similarly situated that Defendants immediately correct and rectify this violation of
   California Civil Code § 1770 by ceasing the misleading marketing campaign and ceasing
   dissemination of false and misleading information described in the enclosed Class Action
   Complaint. In addition, Ms. Bowen demands that Defendants offer to refund the purchase price
   to all consumer purchasers of these Products, plus reimbursement for interest, costs, and fees.

           Plaintiff will, after 30 days from your receipt of this letter, amend the Class Action
   Complaint without leave of court, as permitted by California Civil Code § 1782, to include
   claims for actual damages if a full and adequate response to this letter is not received. These
   damage claims would include those already asserted in the enclosed Class Action Complaint as
   well as claims under the Consumers Legal Remedies Act. Thus, to avoid the assertion of
   additional claims, it is in the interest of all parties concerned that Defendants address these
   violations immediately.
                                                     2
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 16 of 22 Page ID #:41




          Defendants must undertake all of the following actions to satisfy the requirements of
   California Civil Code § 1782(c):

          1. Identify or make a reasonable attempt to identify purchasers of the subject Products
             identified in footnote 1 herein;

          2. Notify all such purchasers so identified that upon their request, Defendants will offer
             an appropriate remedy for their wrongful conduct, which will include a full refund of
             the purchase price paid for such Products, plus interest, costs and fees;

          3. Undertake (or promise to undertake within a reasonable time if it cannot be done
             immediately) the actions described above for all the Product purchasers who so
             request; and

          4. Cease from continuing to expressly or impliedly represent to consumers that these
             Products are “safe” when there is no reasonable basis for so claiming given that the
             Products may contain a known human carcinogen, as more fully described in the
             enclosed Class Action Complaint.

          We await your response.

                                               Regards,



                                               R. Jason Richards

   RJR:cgd
   Enclosures
   cc:    Edgewell Personal Care Company
          Edgewell Personal Care Brands, LLC
          Edgewell Personal Care, LLC
          Playtex Products, LLC
          Sun Pharmaceuticals, LLC




                                                   3
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 17 of 22 Page ID #:42




                                             May 25, 2021

   SENT VIA CERTIFIED MAIL
   GENERAL COUNSEL
   Playtex Products, LLC
   6 Research Drive, Suite 400
   Shelton, CT, 06484-6228

          Re: Beth Bowen v. Energizer Holdings, Inc., et al.
   Dear Sir or Madam:
           Our law firm represents Beth Bowen, individually, and all other consumers similarly
   situated in an action against Energizer Holdings, Inc., Edgewell Personal Care Company,
   Edgewell Personal Care Brands, LLC, Edgewell Personal Care, LLC, Playtex Products, Inc., and
   Sun Pharmaceuticals, LLC (collectively “Defendants”), arising out of, among other conduct,
   misrepresentation, either express or implied, by Defendants by failing to divulge to consumers
   that various Banana Boat sunscreen products 1 contain benzene, a known human carcinogen.
           These claims are based on recent disclosures and information made available by Valisure
   LLC and ValisureRX LLC (“Valisure”), an analytical pharmacy, who performed tests on
   numerous lots of Defendants’ Products and found that these Products contained benzene. As a
   result of its findings, Valisure has filed a cititzen petition with the Food and Drug
   Administration.
           Ms. Bowen and others similarly situated purchased the Products in the Banana Boat
   collection unaware that the Products may be adulterated with benzene. Ms. Bowen and others
   similarly situated would not have purchased the Products had they known they might be
   adulterated with benzene. The full claims, including facts and circumstances surrounding these



   1
    These products include: Deep Tanning Dry Oil Clear Sunscreen Spray SPF 4, Kids Max Protect
   & Play Sunscreen C-Spray SPF 100, Kids Mineral Based Sunscreen Lotion SPF 50+, Kids Sport
   Sunscreen Lotion Spray SPF 50, Protective Dry Oil Clear Sunscreen Spray with Coconut Oil
   FPS 15, Simply Protect Kids Sunscreen Spray SPF 50+, Simply Protect Sensitive Mineral
   Enriched Sunscreen Lotion Spray SPF 50, Ultra Defense Ultra Mist Clear Sunscreen Spray SPF
   100, Ultra Sport Clear Sunscreen Spray SPF 100, Ultra Sport Sunscreen Lotion SPF 100, Ultra
   Sport Clear Sunscreen Spray SPF 30, Ultra Sport Clear Sunscreen Spray SPF 50 (collectively
   “Products”). Plaintiffs reserve the right to include other products upon completion of discovery.
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 18 of 22 Page ID #:43



   claims, are detailed in the Class Action Complaint, a copy of which is enclosed and incorporated
   by this reference.
           Defendants’ labeling of the ingredients contained in the Products are false and misleading
   and constitute unfair methods of competition and unlawful, unfair, and fraudulent acts or
   practices. The Products’ labeling does not identify benzene as an ingredient (active or inactive),
   even though benzene was found by Valisure to be present in several lots of such Products.
   Defendants’ also advertise their Products’ ingredients as safe and effective, which is false. These
   false labeling claims were made by Defendants either intentionally or recklessly. Failing to list
   benzene as an ingredient in the Products does not assist consumers; it simply misleads them. And
   worse, it potentially endangers consumers’ health and safety by unnecessarily exposing them to a
   known human carcinogen.
          Defendants’ failure to list benzene as an ingredient in the Products violates California
   Civil Code § 1770(a), under the following subdivisions:
          (5)     by representing that the Products have characteristics, uses and/or benefits which
                  they do not;
          (7)     by representing that the Contaminated Sunscreens were of a particular standard,
                  quality, or grade which they are not;
          (9)     by advertising the Contaminated Sunscreens with intent not to sell them as
                  advertised; and
          (16)    by representing that the Contaminated Sunscreens have been supplied in
                  accordance with previous representations when they have not.
   California Civil Code section §1770(a)(5)-(16).
          Defendants’ claims also constitute violations of California Business and Professions
   Code § 17200, et seq. and California Civil Code § 1750 et seq.

            While the Class Action Complaint constitutes sufficient notice of the claims asserted,
   pursuant to California Civil Code § 1782, we hereby demand on behalf of our client and all
   others similarly situated that Defendants immediately correct and rectify this violation of
   California Civil Code § 1770 by ceasing the misleading marketing campaign and ceasing
   dissemination of false and misleading information described in the enclosed Class Action
   Complaint. In addition, Ms. Bowen demands that Defendants offer to refund the purchase price
   to all consumer purchasers of these Products, plus reimbursement for interest, costs, and fees.

           Plaintiff will, after 30 days from your receipt of this letter, amend the Class Action
   Complaint without leave of court, as permitted by California Civil Code § 1782, to include
   claims for actual damages if a full and adequate response to this letter is not received. These
   damage claims would include those already asserted in the enclosed Class Action Complaint as
   well as claims under the Consumers Legal Remedies Act. Thus, to avoid the assertion of
   additional claims, it is in the interest of all parties concerned that Defendants address these
   violations immediately.
                                                     2
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 19 of 22 Page ID #:44




          Defendants must undertake all of the following actions to satisfy the requirements of
   California Civil Code § 1782(c):

          1. Identify or make a reasonable attempt to identify purchasers of the subject Products
             identified in footnote 1 herein;

          2. Notify all such purchasers so identified that upon their request, Defendants will offer
             an appropriate remedy for their wrongful conduct, which will include a full refund of
             the purchase price paid for such Products, plus interest, costs and fees;

          3. Undertake (or promise to undertake within a reasonable time if it cannot be done
             immediately) the actions described above for all the Product purchasers who so
             request; and

          4. Cease from continuing to expressly or impliedly represent to consumers that these
             Products are “safe” when there is no reasonable basis for so claiming given that the
             Products may contain a known human carcinogen, as more fully described in the
             enclosed Class Action Complaint.

          We await your response.

                                               Regards,



                                               R. Jason Richards

   RJR:cgd
   Enclosures
   cc:    Edgewell Personal Care Company
          Edgewell Personal Care Brands, LLC
          Edgewell Personal Care, LLC
          Playtex Products, LLC
          Sun Pharmaceuticals, LLC




                                                   3
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 20 of 22 Page ID #:45




                                             May 25, 2021

   SENT VIA CERTIFIED MAIL
   GENERAL COUNSEL
   Sun Pharmaceuticals, LLC
   Corporate Creations Network, Inc.
   3411 Silverside Road, Tatnall Building, Ste., 104
   Wilmington, DE 19810


          Re: Beth Bowen v. Energizer Holdings, Inc., et al.
   Dear Sir or Madam:
           Our law firm represents Beth Bowen, individually, and all other consumers similarly
   situated in an action against Energizer Holdings, Inc., Edgewell Personal Care Company,
   Edgewell Personal Care Brands, LLC, Edgewell Personal Care, LLC, Playtex Products, Inc., and
   Sun Pharmaceuticals, LLC (collectively “Defendants”), arising out of, among other conduct,
   misrepresentation, either express or implied, by Defendants by failing to divulge to consumers
   that various Banana Boat sunscreen products 1 contain benzene, a known human carcinogen.
           These claims are based on recent disclosures and information made available by Valisure
   LLC and ValisureRX LLC (“Valisure”), an analytical pharmacy, who performed tests on
   numerous lots of Defendants’ Products and found that these Products contained benzene. As a
   result of its findings, Valisure has filed a cititzen petition with the Food and Drug
   Administration.
           Ms. Bowen and others similarly situated purchased the Products in the Banana Boat
   collection unaware that the Products may be adulterated with benzene. Ms. Bowen and others
   similarly situated would not have purchased the Products had they known they might be
   adulterated with benzene. The full claims, including facts and circumstances surrounding these

   1
    These products include: Deep Tanning Dry Oil Clear Sunscreen Spray SPF 4, Kids Max Protect
   & Play Sunscreen C-Spray SPF 100, Kids Mineral Based Sunscreen Lotion SPF 50+, Kids Sport
   Sunscreen Lotion Spray SPF 50, Protective Dry Oil Clear Sunscreen Spray with Coconut Oil
   FPS 15, Simply Protect Kids Sunscreen Spray SPF 50+, Simply Protect Sensitive Mineral
   Enriched Sunscreen Lotion Spray SPF 50, Ultra Defense Ultra Mist Clear Sunscreen Spray SPF
   100, Ultra Sport Clear Sunscreen Spray SPF 100, Ultra Sport Sunscreen Lotion SPF 100, Ultra
   Sport Clear Sunscreen Spray SPF 30, Ultra Sport Clear Sunscreen Spray SPF 50 (collectively
   “Products”). Plaintiffs reserve the right to include other products upon completion of discovery.
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 21 of 22 Page ID #:46



   claims, are detailed in the Class Action Complaint, a copy of which is enclosed and incorporated
   by this reference.
           Defendants’ labeling of the ingredients contained in the Products are false and misleading
   and constitute unfair methods of competition and unlawful, unfair, and fraudulent acts or
   practices. The Products’ labeling does not identify benzene as an ingredient (active or inactive),
   even though benzene was found by Valisure to be present in several lots of such Products.
   Defendants’ also advertise their Products’ ingredients as safe and effective, which is false. These
   false labeling claims were made by Defendants either intentionally or recklessly. Failing to list
   benzene as an ingredient in the Products does not assist consumers; it simply misleads them. And
   worse, it potentially endangers consumers’ health and safety by unnecessarily exposing them to a
   known human carcinogen.
          Defendants’ failure to list benzene as an ingredient in the Products violates California
   Civil Code § 1770(a), under the following subdivisions:
          (5)     by representing that the Products have characteristics, uses and/or benefits which
                  they do not;
          (7)     by representing that the Contaminated Sunscreens were of a particular standard,
                  quality, or grade which they are not;
          (9)     by advertising the Contaminated Sunscreens with intent not to sell them as
                  advertised; and
          (16)    by representing that the Contaminated Sunscreens have been supplied in
                  accordance with previous representations when they have not.
   California Civil Code section §1770(a)(5)-(16).
          Defendants’ claims also constitute violations of California Business and Professions
   Code § 17200, et seq. and California Civil Code § 1750 et seq.

            While the Class Action Complaint constitutes sufficient notice of the claims asserted,
   pursuant to California Civil Code § 1782, we hereby demand on behalf of our client and all
   others similarly situated that Defendants immediately correct and rectify this violation of
   California Civil Code § 1770 by ceasing the misleading marketing campaign and ceasing
   dissemination of false and misleading information described in the enclosed Class Action
   Complaint. In addition, Ms. Bowen demands that Defendants offer to refund the purchase price
   to all consumer purchasers of these Products, plus reimbursement for interest, costs, and fees.

           Plaintiff will, after 30 days from your receipt of this letter, amend the Class Action
   Complaint without leave of court, as permitted by California Civil Code § 1782, to include
   claims for actual damages if a full and adequate response to this letter is not received. These
   damage claims would include those already asserted in the enclosed Class Action Complaint as
   well as claims under the Consumers Legal Remedies Act. Thus, to avoid the assertion of
   additional claims, it is in the interest of all parties concerned that Defendants address these
   violations immediately.
                                                     2
Case 2:21-cv-04356-MWF-AGR Document 1-2 Filed 05/25/21 Page 22 of 22 Page ID #:47




          Defendants must undertake all of the following actions to satisfy the requirements of
   California Civil Code § 1782(c):

          1. Identify or make a reasonable attempt to identify purchasers of the subject Products
             identified in footnote 1 herein;

          2. Notify all such purchasers so identified that upon their request, Defendants will offer
             an appropriate remedy for their wrongful conduct, which will include a full refund of
             the purchase price paid for such Products, plus interest, costs and fees;

          3. Undertake (or promise to undertake within a reasonable time if it cannot be done
             immediately) the actions described above for all the Product purchasers who so
             request; and

          4. Cease from continuing to expressly or impliedly represent to consumers that these
             Products are “safe” when there is no reasonable basis for so claiming given that the
             Products may contain a known human carcinogen, as more fully described in the
             enclosed Class Action Complaint.

          We await your response.

                                               Regards,



                                               R. Jason Richards

   RJR:cgd
   Enclosures
   cc:    Edgewell Personal Care Company
          Edgewell Personal Care Brands, LLC
          Edgewell Personal Care, LLC
          Playtex Products, LLC
          Sun Pharmaceuticals, LLC




                                                   3
